In a proceeding, inter alia, to invalidate a petition designating the respondent Paul J. Feiner as a candidate in a primary election to be held on September 14, 1999, for the nomination of the Democratic Party as its candidate for the public office of Town Supervisor of the Town of Greenburgh, and designating the respondents Les Adler and Eddie Mae Barnes as candidates in a primary election to be held on September 14, 1999, for the nomination of the Democratic Party as its candidates for the public office of Member of the Town Council of the Town of Greenburgh, the petitioners appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Fredman, J.), entered August 10, 1999, as, upon granting the respondents’ respective cross motions to dismiss the proceeding, dismissed the proceeding.
Ordered that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly dismissed the proceeding on the ground that the service provision of the order to show cause drafted by appellants’ counsel was jurisdictionally defective (see generally, Election Law § 16-116; Matter of Zambelli v Dillon, 242 AD2d 353; Matter of McGreevy v Simon, 220 AD2d 713). The order to show cause failed to provide for service upon all of the necessary parties to the proceedings.
*459In light of the foregoing determination, the appellants’ remaining contentions are academic. Mangano, P. J., Thompson, Sullivan, Krausman and Goldstein, JJ., concur.